2016 UT App 103



               THE UTAH COURT OF APPEALS

     STATE OF UTAH, IN THE INTEREST OF S.L., W.T., AND P.T.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              R.T.,
                           Appellant
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                       No. 20160133-CA
                       Filed May 19, 2016

     Third District Juvenile Court, West Jordan Department
               The Honorable Renee M. Jimenez
                           No. 1104100

            Harini Venkatesan, Attorney for Appellant
         Sean D. Reyes and Carol L.C. Verdoia, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1      R.T. (Mother) appeals the termination of her parental
rights. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.’”
In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
“review the juvenile court’s factual findings based upon the
                              In re S.L.


clearly erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a “wide latitude of discretion as to the judgments arrived
at based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
special training, experience and interest in this field.” Id. (citation
and internal quotation marks omitted). Finally, “[w]hen a
foundation for the court’s decision exists in the evidence, an
appellate court may not engage in a reweighing of the evidence.”
In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother asserts that the juvenile court erred in
determining that there was sufficient evidence to support its
conclusion that Mother was an unfit or incompetent parent.
However, the juvenile court found multiple other grounds for
termination under Utah Code section 78A-6-607, including
neglect, failure to remedy the circumstances leading to the
children’s out-of-home placement, failure of parental
adjustment, and that Mother made only token efforts to support
the children and prevent neglect. See Utah Code Ann. § 78A-6-
507(1)(b), (d), (e), (f) (LexisNexis 2012). Pursuant to section 78A-
6-507(1), the finding of any single ground is sufficient to warrant
termination of parental rights. See id. § 78A-6-507(1) (providing
that the court may terminate all parental rights if it finds any of
the grounds listed); In re F.C., 2003 UT App 397, ¶ 6, 81 P.3d 790
(noting any single ground is sufficient to terminate parental
rights). Mother does not challenge any of these other grounds for
termination. Accordingly, because other unchallenged grounds
support the juvenile court’s decision to terminate Mother’s
parental rights, there is no reason to review Mother’s claim
concerning unfitness.

¶4    Mother next argues that there was insufficient evidence to
support the juvenile court’s determination that it was in the best



20160133-CA                       2                2016 UT App 103
                            In re S.L.


interests of the children to terminate her parental rights. We
disagree. The children were removed from Mother’s care after
the children were found wandering their neighborhood seeking
ways to earn money so they could buy food and pay to get
electricity reconnected to their home. After removal, DCFS
began a trial home placement with Mother. Unfortunately, the
children had to be removed once again after DCFS found that
both the gas and electricity had again been turned off to their
home and because the sanitary conditions in the home had
been rapidly deteriorating. After trial home placement was
terminated, Mother was evicted from the home. As of the date of
the termination hearing she had not yet obtained a permanent
home or a stable source of income that would allow her to take
care of the children. Mother also had failed to provide evidence
that she had completed many other aspects of her service plan,
such as individual counseling, which would have allowed her to
better deal with the issues that lead to the removal of the
children. On the other hand, the children were in a legal risk
foster home with a couple that wished to adopt them. The
children’s physical and emotional needs were being met and
they were benefitting from the stability. Further, the juvenile
court found that the children had made considerable changes for
the better in both their emotional and physical development.
Thus, because a foundation for the juvenile court’s
determination exists in the record, we cannot conclude that the
juvenile court’s decision that it was in the best interests of the
children to terminate Mother’s parental rights was against the
clear weight of the evidence.

¶5     Mother next asserts that there was insufficient evidence to
support the juvenile court’s finding that DCFS made reasonable
efforts to provide Mother with reunification services. After
creation of the reunification plan, DCFS offered Mother amongst
other things: (1) multiple assessments; (2) referrals for drug-
testing, peer parenting, parenting classes, and therapy; (3) a
referral to Workforce Services in order to allow Mother to



20160133-CA                     3              2016 UT App 103
                            In re S.L.


pursue employment opportunities; (4) support for arranging
visitation with the children; and (5) bus passes that allowed
Mother a means of transportation to her various obligations.
Despite these efforts, Mother claims DCFS failed to adequately
assist her in finding stable housing and employment or in
arranging family therapy. However, the juvenile court findings,
which are supported by the record, indicate that adequate
services were provided. For example, in regard to employment,
Mother’s caseworker encouraged her to meet with the
Department of Workforce Services to obtain an employment
counselor, which Mother apparently did not do. Further, in
regard to housing, at times Mother did not provide DCFS with
updated information concerning her housing situation, for
example, not informing DCFS that she had been evicted from her
home or providing DCFS with her current address, thereby
making it difficult for DCFS to assist Mother with her situation.
Mother did inquire about a potential grant to assist her in
obtaining housing; however, the caseworker concluded that
Mother did not or could not meet the qualifications for obtaining
the grant. Accordingly, the record supports the juvenile court’s
determination that DCFS made reasonable efforts to provide
Mother with reunification services.

¶6      Finally, Mother contends that she was unfairly prejudiced
by the State’s failure to provide her with discovery in a timely
manner and that the juvenile court erred in denying her
motion to continue the trial. “The juvenile court has substantial
discretion in deciding whether to grant or deny a request for a
continuance, and that discretion will not be disturbed unless that
discretion has clearly been abused.” In re V.L., 2008 UT App 88,
¶ 15, 182 P.3d 395. Mother received 246 pages of previously
requested discovery on the day before trial was set to begin. As a
result, Mother requested that the trial be continued in order to
allow her to properly review the discovery. The juvenile court
denied the motion. In so doing, the court noted that the trial was
scheduled to take place over multiple days, thereby giving



20160133-CA                     4              2016 UT App 103
                             In re S.L.


Mother an opportunity to review the information before the
second day of trial, which was to take place several days after
the first day. 1 Further, the juvenile court ordered that, if needed,
it would allow Mother additional trial dates to address the
evidence and recall any witness. The record does not reveal any
request by Mother to exercise this opportunity. While we do not
condone the timing of the State’s discovery disclosures, Mother
has failed to demonstrate how the juvenile court abused its
discretion in fashioning its remedy for the untimely discovery
responses, or how she was prejudiced by the juvenile court’s
decision when she failed to take advantage of that remedy.

¶7     Affirmed.




1. The State assured the court that it would not rely on any of the
information during the first day of trial.




20160133-CA                      5               2016 UT App 103